Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey A Prudential Financial Company 751 Broad Street Newark, New Jersey 07102-3714 Telephone: 1-888-PRU-2888 Writer’s Direct Dial (203) 944-5336 May 3, 2013 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Definitive Prospectuses and Statements of Additional Information Filings Pursuant to Rule 497(j) Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-184887 333-184892 333-184888 333-184889 333-184890 333-184891 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectuses and Statements of Additional Information ("SAIs") included in the above-referenced Registration Statements,the form of Prospectuses and SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Sincerely, /s/William J. Evers William J. Evers
